Title: From George Washington to Charles Carroll (of Carrollton), 2 August 1798
From: Washington, George
To: Carroll, Charles (of Carrollton)

 

Dear Sir,
Mount Vernon 2d Augt 1798

I have had the honor to receive your favour of the 29th Ulto, and feel much flattered by the tender of Mr Carrolls services as one of my Aids de Camp. Indeed, nothing can be more grateful to my Sensibility, than the numberless offers of a similar kind from Gentlemen of the first families, fortunes and expectations, in all parts of the U.S.
But you know, my good Sir, that my coming forward, or rather taking the field, depends upon the contingencies mentioned in my letter to the President of the United States, which, I perceive, has been given to the public; and until that event takes place that I shall have no occasion for aids de Camp. You also know, that it is an invariable maxim with me, never, before hand, and until the moment requires it, to pledge myself by promises which I might find embarrassing to comply with—and in the case before us, this precaution becomes peculiarly necessary, & Interesting; for in the choice of aids de Camp, by the Commander in Chief, a variety of considerations (more powerful often than wishes, to gratify his own inclinations, or the desires of friends) must combine; among which, none is of greater, or more essential importance than experience & a thorough knowledge in his (first, and principal) aids, of the duties they are to perform. With this and a single idea given to them by the General, they are enabled to enlarge upon, & convey his meaning in detail; which diffident young men without experience would not, nor ought not to hazard. Aids to the Commander in Chief—or Officer commanding a separate army—ought also to be men of business, and ready penmen; for the number of letters which are written, received and to be answered; Orders to be given; Instructions to draw &ca &ca call for these qualifications: and often give close employment to all around him.
I have been more diffuse in my reply to you, on the Subject of Aids de Camp, than I have been, or shall be to others; because I would wish you to understand the principle upon which I act, and the necessity there is, that my principal aids should be men who have seen a good deal of Service, and are well acquainted with the Duties of their Office—of Camps—and regular rotine.
Although I highly approve of the measures taken by Government to place this Country in a posture of defense, I even wish

they had been more energetic, and shall be ready to obey its call, under the reservations I have made, whensoever it is made; yet I am not without hope, mad & intoxicated as the French are, that they will pause before they take the last step. That they have been deceived in their calculations on the division of the People, and the powerful support they expected from their party, is reduced to uncertainty; though it is somewhat equivocal still whether that party, who have been the curse of this country, and the sourse of the expences we have to encounter, may not be able to continue their delusion. What pity it is, this expence could not be taxed upon them. But finding I am getting from Aids de Camp to Politics, I will halt where I am, and assure that with very great esteem and regard I remain Dear Sir Your Obedt Hble Servt

Go: Washington

